NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a torque socket having torque value indication, including, inter alia:  …a torque adjusting assembly, including a spring and a shaft cylinder disposed in said accommodation slot, wherein said spring is disposed between an inner wall of said accommodation slot and said shaft cylinder, one side of said shaft cylinder is formed with a sleeve slot protruded out from said indication ring and allowing a drive head to be sleeved, and an outer circumference of said shaft cylinder is radially formed with at least one arc-shaped guiding slot arranged at at least one location corresponding to said at least one guiding tenon and allowing said at least one guiding tenon to be inserted; …when an object to be locked is fastened and locked by said drive head, said at least one guiding tenon of said main body is displaced along said arc-shaped guiding slot of said shaft cylinder,…, together in combination with the rest of the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as examples of torque sockets having various defining features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/